Martin, P. J.
(dissenting). The complaint in this action for libel alleges seventeen causes of action. The first cause of action is alleged on behalf of Local Union No. 3 of the International Brotherhood of Electrical Workers. The local is an unincorporated association of approximately 17,000 members. The appellants maintain that the complaint, in so far as the local is concerned, should be dismissed as it has no standing in law to prosecute the action.
Section 12 of the General Associations Law provides that an unincorporated association may maintain by its president or treasurer any cause of action which all the associates may maintain by reason of their joint or common interest in the cause of action. The members of the local may not join in one cause of action for libel, as the damage to reputation which each member of the local might have sustained necessarily differs from that of any other and would have to be proved separately. The interests of the members are several. In Peacock v. Tata Sons, Ltd. (206 App. Div. 145) it was pointed out that the only exceptions to the rule that two or more persons may not join in an action for words are, in the case of words uttered about partners affecting their trade or business, and in the case of slander of the title of joint owners of land.
It is urged that the local union, itself, as distinguished from its individual members and officers, may maintain the action. Of course, as an unincorporated association, it is not a legal entity. (Ostrom v. Greene, 161 N. Y. 353; Bossert v. Dhuy, 166 App. Div. 251; revd. on other grounds, 221 N. Y. 342; Saxer v. Democratic County Committee of Erie County, 161 Misc. 35.) In Stone v. Textile Examiners and Skrinkers Employers’ Assn. (137 App. Div. 655), in dismissing the complaint in an action in behalf of a union in a libel case, the court said:
“ The infirmity of this complaint is that it sets forth no business in which the union is engaged * * * .
“ It follows from this that, the complaint being barren of any appropriate averment as to the union’s engagement in any form of business, and of any allegation of damages to the union in its credit or business, it is defective, and the demurrer should have been sustained * * ^
In Gardner v. Jonas (N. Y. L. J. Mar. 30, 1937, p. 1558) the Special Term, Supreme Court, New York County, interpreted this as authority for sustaining a complaint of a union which alleged injury to its business or credit. In neither of these cases does it appear that the status of the plaintiff as an unincorporated association was considered.
*187In Bradley v. Conners (169 Misc. 442), Supreme Court, Richmond County, the court said: “ A trade union engages in maintaining the right of labor to organize, to bargain collectively, and to zealously guard labor’s right to have its say on the question of wages and hours. Its credit and good name must be protected from the pen of libel whether it be a membership corporation, an unincorporated association or a joint-stock association. A labor union is organized for as high and laudable a purpose as a business corporation or a charitable organization. To publish that such an organization engages in a racket or that its members are racketeers should, if untrue, result in redress in an action of libel without proof of special damage.”
The purpose or function of an organization is not decisive of its legal status. All unincorporated associations suffer the same disadvantages as to a limited right to sue. The respondents themselves recognize this restriction. This action is not brought by the union itself, but has been brought by its president on behalf of all its members. The cause of action not being within the class provided for by section 12 of the General Associations Law, this action may not be maintained on behalf of the union.
The causes of action alleged on behalf of the individual plaintiffs, officers of the union, are sufficient to entitle them to have a jury determine whether the article, reasonably interpreted, accused every official of corruption. (Gross v. Cantor, 270 N. Y. 93.)
The first cause of action alleged in the complaint should be dismissed.